Name: Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: trade policy;  prices;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 53 /47 COUNCIL REGULATION (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain Whereas , in order to ensure that the Spanish market is supplied in the event of exceptional circumstances , provision should be made for the possibility of limiting exports in accordance with Article 94 (3 ) of the Act ; whereas an export-monitoring system should , however, be applied when market conditions are normal ; Whereas the price-control system referred to in Article 94 ( 1 ) of the Act should provide for suitable mechanisms, viz . fixing price limits or offsetting the difference between Spanish prices and imports ; Whereas in the event of the Spanish production of sun ­ flower seed exceeding domestic consumption , the seeds exported from Spain and crushed in the Community as constituted on 31 December 1985 , benefit from the adjustment in the aid referred to in Article 95 (3 ) of the Act ; whereas this situation could give rise to a deflec ­ tion of trade ; Whereas Article 89 of the Act provides for the possibil ­ ity of adopting adequate measures to avoid , in parti ­ cular, deflection of trade between Spain and the other Member States ; whereas to this end a compensatory aid should be granted to Spanish operators so as to allow them to crush sunflower seeds and to export the oil therefrom under the same conditions of competition as the other Community operators , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 94 of the Act of Acces ­ sion, a system for controlling the quantities of certain products in the oils and fats sector which are released for consumption in Spain must be applied until 31 December 1990 in order to maintain those quantities at a level based on average consumption in 1983 and 1984 and adjusted in the light of foreseeable trends in supply requirements ; whereas each year, therefore , the quantities of those products which may be released for consumption in Spain should be fixed and a supply balance drawn up ; Whereas a system of quantitative restrictions on imports, as referred to in Article 94 of the Act, should be introduced in the case of products or groups of products for which there is a supply shortage ; whereas , however, the said restrictions should not apply to imported products which are not intended for the domestic market and should , in the context of the over ­ all quantity to be imported from third countries , allow the preference , for which some of those countries are eligible, to be applied ; Whereas Article 94 of the Act specifies that in the case of soya, the control system should apply to oil but not to beans ; whereas the criteria should therefore be laid down for allocating among operators the quantity of oil to be released for consumption on the Spanish market ; whereas the said criteria should take into account the situation obtaining prior to accession and the quanti ­ ties sold for export each year ; Whereas Spanish operators will , as a result of acces ­ sion , lose some of their advantages with regard to exports ; whereas this sudden loss may cause certain difficulties,but these operators will still be required, under the control system , to export much of their prod ­ uction ; whereas provision should therefore be made for allowing degressive national aid to be granted, if neces ­ sary ; HAS ADOPTED THIS REGULATION : Article 1 Subject to the conditions laid down in this Regulation , the Kingdom of Spain shall apply the control system referred to in Article 94 of the Act of Accession until 31 December 1990 . Article 2 The control system shall concern the following prod ­ ucts : No L 53/48 1.3.86Official Journal of the European Communities CCT heading No Description ex 12.01 B 12.02 15.04 15.07 B , C and D 15.12 15.13 Oil seeds and oleaginous fruit, whole or broken , other than for sowing, exclud ­ ing soya beans Flours or meals of oil seeds or oleagi ­ nous fruit, non-defatted (excluding mustard flour) Fats and oils , of fish and marine mam ­ mals, whether or not refined Fixed vegetable oils , fluid or solid, refined or purified, excluding olive oil Animal or vegetable oils and fats , wholly or partly hydrogenated, or soli ­ dified or hardened by any other process , whether or not refined, but not further prepared Margarine, imitation lard and other pre ­ pared edible fats 2 . The forecast supply balance may take into account traditional levels of imports and exports , if any . 3 . The difference between the production referred to in paragraph 1 (b) and (c) and the supply requirements referred to in paragraph 1 (a) and that relating to the products referred to in paragraph (d), shall be expressed as an overall figure . However, a separate balance may be drawn up for cer ­ tain products or for certain uses . 4 . If the balance for a product or group of products is negative , the maximum annual quantity which may be imported in accordance with Articles 6 and 7 shall be that corresponding to that balance . 5 . The forecast supply balance shall be revised at regular intervals . The maximum annual quantity referred to in paragraph 4 may be split up . 6 . In the case of preferential third countries , if the protocols referred to in Article 179 of the Act of Acces ­ sion or, if there are no such protocols , the autonomous measures adopted pursuant to Article 180 of the said Act, provide for quantitative restrictions , the quantities resulting from the application of the provisions referred to above shall , in accordance with the arrangements for all third countries under this Regulation , be determined before those for other third countries . Article 3 The quantities of vegetable oil and of oil of fish and marine mammals released on the Spanish domestic market for direct consumption , for consumption in the form of margarine or for use in the manufacture of other products shall be determined, in respect of each calendar year, in accordance with the criteria laid down in Article 94 ( 1 ) of the Act of Accession , and specifying the quantities intended for human consumption (direct or otherwise) and those intended for other uses . The said quantities may be revised during any given year. Article 5 For the purposes of this Regulation , ' imports and exports ' shall be taken to mean Spain 's trade with the Member States of the Community as constituted on 31 December 1985 , with Portugal and with third coun ­ tries . Article 6 The Kingdom of Spain shall make the release, for free circulation in its territory, of the products listed in Article 2 subject to the presentation of an import docu ­ ment . Article 4 1 . A forecast supply balance for the Spanish market shall , before a date to be determined, be drawn up in respect of each calendar year in the light of : (a) the quantity of oil intended for human consump ­ tion , as referred to in Article 3 ; (b) the quantity of oil produced from seeds harvested in Spain ; (c) the quantity of soya oil produced from imported beans and released for consumption on the Span ­ ish market ; (d) the quantity of oil required for non-food use, and the quantities produced . However, the first forecast supply balance shall be drawn up in respect of the period from 1 March to 31 December 1986 . Article 7 1 . The Kingdom of Spain shall issue the import docu ­ ment to any party concerned who submits an applica ­ tion to that effect, irrespective of the applicant's place of business in the Community . 2 . Applications for import document shall be accom ­ panied by security in respect of the undertaking to 1.3 . 86 Official Journal of the European Communities No L 53 /49 shall be accompanied by security in respect of the export, during a period to be determined, of any oil produced in excess of the quantity referred to in Article 3 . 2 . The quantities referred to in Article 4 ( l)(c) shall be allocated on the basis of the quantities allocated to each operator under the national scheme in force prior to accession and shall take account of the quantities exported by the operator in question . import the products in question during the period of validity of the document . The security shall be forfeit in whole or in part if the products are not imported during that period or are imported in part only . 3 . Import documents shall not be issued in respect of a quantity greater than that stated in the application . Without prejudice to the implementation of Article 9 , when the total quantity of oil produced using the quantities stated in the applications for import docu ­ ments reaches the limit specified in Article 4 (4), the Kingdom of Spain shall suspend the issuing of the documents . 4 . Should speculative movements cause disturbances to or impair the smooth functioning of the Spanish market, appropriate measures shall be taken to remedy this . Article 11 1 . Where necessary the Kingdom of Spain may, until 31 December 1990, grant national aid to oil mills in order to allow soya oil produced in excess of the quant ­ ity referred to in Article 4 ( 1 ) (c) to be exported, prov ­ ided the quantity exported does not exceed traditionl levels . 2 . From 1 March to 31 December 1986 the aid granted per tonne exported shall not exceed the amount which corresponds to the advantages for which each tonne of the product was eligible in 1985 . 3 . For each of the succeeding years the amount per tonne of the aid granted shall not exceed 90, 80, 70 and 60 % of the aid referred to in paragraph 2 . 4 . The amounts referred to in paragraphs 2 and 3 shall be fixed in accordance with the procedure laid down in Article 16 . Article 8 For the purposes of Articles 7 , 13 and 14, account shall be taken of the oil content of the different products listed in Article 2 . The oil content shall be fixed at a standard rate . Article 12 The Kingdom of Spain shall not allow products listed in Article 2 to leave its territory unless an export docu ­ ment is submitted . Article 9 1 . By way of derogation from Article 7 (3 ), any opera ­ tor who undertakes to export within a certain time limit a quantity of the product referred to in Article 2 shall benefit , under conditions to be set, from the possibility of importing an equivalent quantity of the product . Such undertaking shall be accompanied by a security . 2 . By way of derogation from Article 13 (4), any oper ­ ator who undertakes to export within a certain time limit a quantity of the product referred to in Article 2 shall benefit , under conditions to be set, from the possi ­ bility of importing an equivalent quantity of the prod ­ uct . Such undertaking shall be accompanied by a secur ­ ity . 3 . However, with regard to sunflower, the compensa ­ tions referred to in paragraphs 1 and 2 may not be made with other products and the export of seed may not be compensated for by the import of oil . Article 13 1 . The Kingdom of Spain shall issue an export docu ­ ment to any person concerned who submits an applica ­ tion to that effect, irrespective of that person 's place of business in the Community . 2 . Each application for an export document must be accompanied by a security in respect of the undertak ­ ing to export the products concerned during the period of validity of the document . The security shall be for ­ feit in whole or in part if the products are not exported during that period or are exported in part only . 3 . The quantity in respect of which the export docu ­ ment is issued shall not exceed that stated in the appli ­ cation . Article 10 1 . In the case of imports of soya beans the undertak ­ ing referred to in Article 94 (2) of the Act of Accession No L 53/50 Official Journal of the European Communities 1.3.86 Article 15 The control of the level of the consumer prices referred to in Article 94 ( l)(b) of the Act of Accession may, where necessary , and particularly in the case of Article 4 for the products referred to in Article 2 include :  the fixing of minimum or maximum prices at a marketing stage to be determined, and  the introduction of a levy in respect of the differ ­ ence between Spanish prices and the prices of imported products . 4 . Where necessary, in order to attain the objectives set out in Article 94 of the Act of Accession , a decision may be taken in accordance with Article 38 of Regula ­ tion No 136/66/EEC to limit for a certain period the quantity of oil for which export documents may be issued, in which case , without prejudice to the provi ­ sions of Article 9 , the Kingdom of Spain shall , when the oil obtained from the quantities of the products stated in the applications reaches the limit referred to above, suspend the issuing of documents until the end of the period in question . 5 . The quantities of oil stated in the documents which are issued shall be taken into account when the supply balance is reviewed in accordance with Article 4 ( 5 ). Article 16 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2). Article 14 If in the case of sunflower, colza and rape seed oil , the supply balance drawn up in accordance with Article 4 is positive, compensatory aid covering the difference between the price of Spanish seeds and world prices , less the import duty charged in Spain on the quantity of cakes , corresponding to the use of the seeds in ques ­ tion shall be granted in respect of a quantity of sun ­ flower, colza and rape seeds harvested in Spain and used for the production of oil intended for export , provided the said quantity does not exceed that corres ­ ponding to the supply balance . The amount of that aid shall be fixed by the Commission at regular intervals . Exports made pursuant to this Article jnay not benefit from the provisions of Article 9 . Article 17 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No 172, 30.9 . 1966, p . 3025/66 . ( 2) OJ No L 362 , 31 . 12 . 1985 , p. 8 .